


109 HR 5687 IH: Alpena, Michigan, Community Based

U.S. House of Representatives
2006-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5687
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2006
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to establish
		  and operate a community-based outpatient clinic in Alpena,
		  Michigan.
	
	
		1.Short titleThis Act may be cited as the
			 Alpena, Michigan, Community Based
			 Outpatient Clinic Act of 2006.
		2.Community based
			 outpatient clinic in Alpena, Michigan
			(a)In
			 generalThe Secretary of
			 Veterans Affairs shall establish and operate a community-based outpatient
			 clinic for veterans at a location selected by the Secretary in Alpena,
			 Michigan.
			(b)DeadlineThe Secretary shall begin the operation of
			 the clinic required by subsection (a) not later than one year after the date of
			 the enactment of this Act.
			(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs for fiscal
			 year 2007 such sums as may be necessary to carry out this section.
			
